 1
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
                                   EASTERN DIVISION
12
     NORTH ATLANTIC IMPORTS, LLC, a              Case No. 5:19-CV-1195-AB-AFM
13   Utah limited liability company,
                                                 [PROPOSED] STIPULATED
14                Plaintiff,                     PROTECTIVE ORDER 1

15       v.                                      Judge Andre Birotte Jr.
                                                 Magistrate Judge Alexander F.
16   NEXGRILL INDUSTRIES, INC. a                 MacKinnon
     California corporation,
17
                  Defendant.
18
19
20
21
22
23
24
25
26
27   1
      This Stipulated Protective Order is based substantially on the model protective
28   order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.

                      [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   I.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11   II.   GOOD CAUSE STATEMENT
12         This action is likely to involve trade secrets, technical design drawings,
13   testing data, customer and pricing lists and other valuable research, development,
14   commercial, financial, technical and/or proprietary information for which special
15   protection from public disclosure and from use for any purpose other than
16   prosecution of this action is warranted. Such confidential and proprietary materials
17   and information consist of, among other things, confidential information regarding
18   product pricing and import and sales volumes, confidential customer and supplier
19   information, confidential business communications include those subject to non-
20   disclosure agreements, confidential product specifications and manufacturing
21   instructions, confidential business or financial information, information regarding
22   confidential business practices, or other confidential research, development, or
23   commercial information (including information implicating privacy rights of third
24   parties), information otherwise generally unavailable to the public, or which may be
25   privileged or otherwise protected from disclosure under state or federal statutes,
26   court rules, case decisions, or common law. Accordingly, to expedite the flow of
27   information, to facilitate the prompt resolution of disputes over confidentiality of
28
                                                1
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   discovery materials, to adequately protect information the parties are entitled to keep
 2   confidential, to ensure that the parties are permitted reasonable necessary uses of
 3   such material in preparation for and in the conduct of trial, to address their handling
 4   at the end of the litigation, and serve the ends of justice, a protective order for such
 5   information is justified in this matter. It is the intent of the parties that information
 6   will not be designated as confidential for tactical reasons and that nothing be so
 7   designated without a good faith belief that it has been maintained in a confidential,
 8   non-public manner, and there is good cause why it should not be part of the public
 9   record of this case.
10   II.   ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
11         SEAL
12         The parties further acknowledge, as set forth in Section XIV(C), below, that
13   this Stipulated Protective Order does not entitle them to file confidential information
14   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
15   and the standards that will be applied when a party seeks permission from the court
16   to file material under seal.
17         There is a strong presumption that the public has a right of access to judicial
18   proceedings and records in civil cases. In connection with non-dispositive motions,
19   good cause must be shown to support a filing under seal. See Kamakana v. City and
20   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
21   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
22   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
23   require good cause showing), and a specific showing of good cause or compelling
24   reasons with proper evidentiary support and legal justification, must be made with
25   respect to Protected Material that a party seeks to file under seal. The parties’ mere
26   designation of Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
27   CONFIDENTIAL does not— without the submission of competent evidence by
28
                                                  2
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   declaration, establishing that the material sought to be filed under seal qualifies as
 2   confidential, privileged, or otherwise protectable—constitute good cause.
 3         Further, if a party requests sealing related to a dispositive motion or trial, then
 4   compelling reasons, not only good cause, for the sealing must be shown, and the
 5   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 6   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
 7   each item or type of information, document, or thing sought to be filed or introduced
 8   under seal in connection with a dispositive motion or trial, the party seeking
 9   protection must articulate compelling reasons, supported by specific facts and legal
10   justification, for the requested sealing order. Again, competent evidence supporting
11   the application to file documents under seal must be provided by declaration.
12         Any document that is not confidential, privileged, or otherwise protectable in
13   its entirety will not be filed under seal if the confidential portions can be redacted. If
14   documents can be redacted, then a redacted version for public viewing, omitting
15   only the confidential, privileged, or otherwise protectable portions of the document,
16   shall be filed. Any application that seeks to file documents under seal in their
17   entirety should include an explanation of why redaction is not feasible.
18   IV.   DEFINITIONS
19         A.     Action: This pending federal patent infringement lawsuit.
20         B.     Challenging Party: A Party or Non-Party that challenges the
21   designation of information or items under this Order.
22         C.     “CONFIDENTIAL” Information or Items: Information (regardless of
23   how it is generated, stored or maintained) or tangible things that qualify for
24   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
25   the Good Cause Statement.
26         D.     “HIGHLY CONFIDENTIAL” Information or Items: Information
27   (regardless of how it is generated, stored or maintained) or tangible things that
28
                                                 3
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   qualify for protection from public disclosure, and are of a particular sensitivity that
 2   they qualify for protection from disclosure to the non-Designating Parties and their
 3   House Counsel, under Federal Rule of Civil 27 Procedure 26(c), and as specified
 4   above in the Good Cause Statement.
 5          E.     Counsel: Outside Counsel of Record and House Counsel (as well as
 6   their support staff).
 7          F.     Designating Party: A Party or Non-Party that designates information or
 8   items that it produces in disclosures or in responses to discovery as
 9   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
10          G.     Disclosure or Discovery Material: All items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery in this matter.
14          H.     Expert: A person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17          I.     House Counsel: Attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20          J.     Non-Party: Any natural person, partnership, corporation, association,
21   or other legal entity not named as a Party to this action.
22          K.     Outside Counsel of Record: Attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action and
24   have appeared in this Action on behalf of that party or are affiliated with a law firm
25   which has appeared on behalf of that party, and includes support staff.
26
27
28
                                                 4
                        [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         L.     Party: Any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         M.     Producing Party: A Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         N.     Professional Vendors: Persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         O.     Protected Material: Any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
12         P.     Receiving Party: A Party that receives Disclosure or Discovery
13   Material from a Producing Party.
14   V.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only
16   Protected Material (as defined above), but also (1) any information copied or
17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
18   compilations of Protected Material; and (3) any testimony, conversations, or
19   presentations by Parties or their Counsel that might reveal Protected Material. Any
20   use of Protected Material at trial shall be governed by the orders of the trial judge.
21   This Order does not govern the use of Protected Material at trial.
22   VI.   DURATION
23         Once a case proceeds to trial, all of the information that was designated as
24   confidential or maintained pursuant to this Protective Order becomes public and will
25   be presumptively available to all members of the public, including the press, unless
26   compelling reasons supported by specific factual findings to proceed otherwise are
27   made to the trial judge in advance of the trial. See Kamakana v. City and County of
28
                                                 5
                        [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 2   showing for sealing documents produced in discovery from “compelling reasons”
 3   standard when merits-related documents are part of court record). Accordingly, the
 4   terms of this Protective Order do not extend beyond the commencement of the trial.
 5   VII. DESIGNATING PROTECTED MATERIAL
 6         A.       Exercise of Restraint and Care in Designating Material for Protection
 7                  1.    Each Party or Non-Party that designates information or items for
 8   protection under this Order must take care to limit any such designation to specific
 9   material that qualifies under the appropriate standards. The Designating Party must
10   designate for protection only those parts of material, documents, items, or oral or
11   written communications that qualify so that other portions of the material,
12   documents, items, or communications for which protection is not warranted are not
13   swept unjustifiably within the ambit of this Order.
14                  2.    Mass, indiscriminate, or routinized designations are prohibited.
15   Designations that are shown to be clearly unjustified or that have been made for an
16   improper purpose (e.g., to unnecessarily encumber the case development process or
17   to impose unnecessary expenses and burdens on other parties) may expose the
18   Designating Party to sanctions.
19                  3.    If it comes to a Designating Party’s attention that information or
20   items that it designated for protection do not qualify for protection, that Designating
21   Party must promptly notify all other Parties that it is withdrawing the inapplicable
22   designation.
23         B.       Manner and Timing of Designations
24                  1.    Except as otherwise provided in this Order (see, e.g., Section
25   B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
26   Material that qualifies for protection under this Order must be clearly so designated
27   before the material is disclosed or produced.
28
                                                 6
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                2.    Designation in conformity with this Order requires the following:
 2                      a.     For information in documentary form (e.g., paper or
 3   electronic documents, but excluding transcripts of depositions or other pretrial or
 4   trial proceedings), that the Producing Party affix at a minimum, the legend
 5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” as appropriate (hereinafter
 6   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 7   portion or portions of the material on a page qualifies for protection, the Producing
 8   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 9   markings in the margins).
10                      b.     A Party or Non-Party that makes original documents
11   available for inspection need not designate them for protection until after the
12   inspecting Party has indicated which documents it would like copied and produced.
13   During the inspection and before the designation, all of the material made available
14   for inspection shall be deemed “HIGHLY CONFIDENTIAL.” After the inspecting
15   Party has identified the documents it wants copied and produced, the Producing
16   Party must determine which documents, or portions thereof, qualify for protection
17   under this Order. Then, before producing the specified documents, the Producing
18   Party must affix the appropriate “CONFIDENTIAL legend” to each page that
19   contains Protected Material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the protected
21   portion(s) (e.g., by making appropriate markings in the margins).
22                      c.     For testimony given in depositions, that the Designating
23   Party identify the Disclosure or Discovery Material on the record, before the close
24   of the deposition all protected testimony.
25                      d.     For information produced in form other than document
26   and for any other tangible items, that the Producing Party affix in a prominent place
27   on the exterior of the container or containers in which the information is stored the
28
                                                  7
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” as appropriate. If
 2   only a portion or portions of the information warrants protection, the Producing
 3   Party, to the extent practicable, shall identify the protected portion(s).
 4         C.     Inadvertent Failure to Designate
 5                1.     If timely corrected, an inadvertent failure to designate qualified
 6   information or items does not, standing alone, waive the Designating Party’s right to
 7   secure protection under this Order for such material. Upon timely correction of a
 8   designation, the Receiving Party must make reasonable efforts to assure that the
 9   material is treated in accordance with the provisions of this Order.
10   VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         A.     Timing of Challenges
12                1.     Any party or Non-Party may challenge a designation of
13 confidentiality at any time that is consistent with the Court’s Scheduling Order.
14         B.     Meet and Confer
15                1.     The Challenging Party shall initiate the dispute resolution
16   process under Local Rule 37.1 et seq.
17         C.     The burden of persuasion in any such challenge proceeding shall be on
18   the Designating Party. Frivolous challenges, and those made for an improper
19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
20   parties) may expose the Challenging Party to sanctions. Unless the Designating
21   Party has waived or withdrawn the confidentiality designation, all parties shall
22   continue to afford the material in question the level of protection to which it is
23   entitled under the Producing Party’s designation until the Court rules on the
24   challenge.
25   IX.   ACCESS TO AND USE OF PROTECTED MATERIAL
26         A.     Basic Principles
27
28
                                                 8
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                1.     A Receiving Party may use Protected Material that is disclosed
 2   or produced by another Party or by a Non-Party in connection with this Action only
 3   for prosecuting, defending, or attempting to settle this Action. Such Protected
 4   Material may be disclosed only to the categories of persons and under the conditions
 5   described in this Order. When the Action has been terminated, a Receiving Party
 6   must comply with the provisions of Section XVi below.
 7                2.    Protected Material must be stored and maintained by a Receiving
 8   Party at a location and in a secure manner that ensures that access is limited to the
 9   persons authorized under this Order.
10         B.     Disclosure of “CONFIDENTIAL” Information or Items
11                1.     Unless otherwise ordered by the Court or permitted in writing by
12   the Designating Party, a Receiving Party may disclose any information or item
13   designated “CONFIDENTIAL” only to:
14                       a.    The Receiving Party’s Outside Counsel of Record in this
15   Action, as well as employees of said Outside Counsel of Record to whom it is
16   reasonably necessary to disclose the information for this Action;
17                       b.    The officers, directors, and employees (including House
18   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
19   Action;
20                       c.    Experts (as defined in this Order) of the Receiving Party to
21   whom disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                       d.    The Court and its personnel;
24                       e.    Court reporters and their staff;
25                       f.    Professional jury or trial consultants, mock jurors, and
26   Professional Vendors to whom disclosure is reasonably necessary or this Action;
27
28
                                                9
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                        g.     The author or recipient of a document containing the
 2   information or a custodian or other person who otherwise possessed or knew the
 3   information;
 4                        h.     During their depositions, witnesses, and attorneys for
 5   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i)
 6   the deposing party requests that the witness sign the “Acknowledgment and
 7   Agreement to Be Bound;” and (ii) they will not be permitted to keep any
 8   confidential information unless they sign the “Acknowledgment and Agreement to
 9   Be Bound,” unless otherwise agreed by the Designating Party or ordered by the
10   Court. Pages of transcribed deposition testimony or exhibits to depositions that
11   reveal Protected Material may be separately bound by the court reporter and may
12   not be disclosed to anyone except as permitted under this Stipulated Protective
13   Order; and
14                        i.     Any mediator or settlement officer, and their supporting
15   personnel, mutually agreed upon by any of the parties engaged in settlement
16   discussions.
17         C.       Disclosure of “HIGHLY CONFIDENTIAL” Information or Items
18                  1.    Unless otherwise ordered by the Court or permitted in writing by
19   the Designating Party, a Receiving Party may disclose any information or item
20   designated “HIGHLY CONFIDENTIAL” only to the individuals identified in
21   paragraphs B(1)(a) and B(1)(c)-(i), above.
22   X.    PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
23         IN OTHER LITIGATION
24         A.       If a Party is served with a subpoena or a court order issued in other
25   litigation that compels disclosure of any information or items designated in this
26   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that Party must:
27
28
                                                 10
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                1.     Promptly notify in writing the Designating Party. Such
 2   notification shall include a copy of the subpoena or court order;
 3                2.     Promptly notify in writing the party who caused the subpoena or
 4   order to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Protective Order. Such notification shall include
 6   a copy of this Stipulated Protective Order; and
 7                3.     Cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
 9         B.     If the Designating Party timely seeks a protective order, the Party
10   served with the subpoena or court order shall not produce any information
11   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
12   before a determination by the Court from which the subpoena or order issued, unless
13   the Party has obtained the Designating Party’s permission. The Designating Party
14   shall bear the burden and expense of seeking protection in that court of its
15   confidential material and nothing in these provisions should be construed as
16   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
17   directive from another court.
18   XI.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19         PRODUCED IN THIS LITIGATION
20         A.     The terms of this Order are applicable to information produced by a
21   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
22   CONFIDENTIAL.” Such information produced by Non-Parties in connection with
23   this litigation is protected by the remedies and relief provided by this Order.
24   Nothing in these provisions should be construed as prohibiting a Non-Party from
25   seeking additional protections.
26         B.     In the event that a Party is required, by a valid discovery request, to
27   produce a Non-Party’s confidential information in its possession, and the Party is
28
                                                11
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   subject to an agreement with the Non-Party not to produce the Non-Party’s
 2   confidential information, then the Party shall:
 3                1.     Promptly notify in writing the Requesting Party and the Non-
 4   Party that some or all of the information requested is subject to a confidentiality
 5   agreement with a Non-Party;
 6                2.     Promptly provide the Non-Party with a copy of the Stipulated
 7   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 8   specific description of the information requested; and
 9                3.     Make the information requested available for inspection by the
10   Non-Party, if requested.
11         C.     If the Non-Party fails to seek a protective order from this court within
12   14 days of receiving the notice and accompanying information, the Receiving Party
13   may produce the Non-Party’s confidential information responsive to the discovery
14   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
15   not produce any information in its possession or control that is subject to the
16   confidentiality agreement with the Non-Party before a determination by the court.
17   Absent a court order to the contrary, the Non-Party shall bear the burden and
18   expense of seeking protection in this court of its Protected Material.
19   XII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
21   disclosed Protected Material to any person or in any circumstance not authorized
22   under this Stipulated Protective Order, the Receiving Party must immediately (1)
23   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
24   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
25   the person or persons to whom unauthorized disclosures were made of all the terms
26   of this Order, and (4) request such person or persons to execute the
27
28
                                                12
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
 2   A.
 3   XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4         PROTECTED MATERIAL
 5         A.     When a Producing Party gives notice to Receiving Parties that certain
 6   inadvertently produced material is subject to a claim of privilege or other protection,
 7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 8   Procedure 26(b)(5)(B). The inadvertent or unintentional disclosure of information
 9   that is subject to a claim of attorney-client privilege, work product doctrine, or other
10   privilege, doctrine, or immunity shall in no way prejudice or otherwise constitute a
11   waiver of, or estoppel as to, any such privilege, doctrine, or immunity. This
12   provision is not intended to modify whatever procedure may be established in an e-
13   discovery order that provides for production without prior privilege review.
14   XIV. MISCELLANEOUS
15         A.     Right to Further Relief
16                1.     Nothing in this Order abridges the right of any person to seek its
17   modification by the Court in the future.
18         B.     Right to Assert Other Objections
19                1.     By stipulating to the entry of this Protective Order, no Party
20   waives any right it otherwise would have to object to disclosing or producing any
21   information or item on any ground not addressed in this Stipulated Protective Order.
22   Similarly, no Party waives any right to object on any ground to use in evidence of
23   any of the material covered by this Protective Order.
24         C.     Filing Protected Material
25                1.     A Party that seeks to file under seal any Protected Material must
26   comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
27   pursuant to a court order authorizing the sealing of the specific Protected Material at
28
                                                13
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   issue. If a Party's request to file Protected Material under seal is denied by the
 2   Court, then the Receiving Party may file the information in the public record unless
 3   otherwise instructed by the Court.
 4   XV. PROSECUTION BAR
 5         Any attorney representing a party to this lawsuit, or any person associated
 6   with a party to this lawsuit, who accesses or otherwise learns, in whole or in part, of
 7   technical Protected Material under this Order shall not prepare, prosecute, or assist
 8   in the preparation or prosecution of any patent application pertaining to the field of
 9   griddles on behalf of the Receiving Party, or its acquirer, successor, predecessor, or
10   other affiliate, during the pendency of this Action and for one year after its
11   conclusion, including any appeals. To ensure compliance with the purpose of this
12   provision, the Receiving Party’s counsel shall create an ethical wall separating
13   persons who access or otherwise learn the contents of the subject technical Protected
14   Material from any individuals within the same law firm or company who, on behalf
15   of the receiving party, or its acquirer, successor, predecessor, or other affiliate,
16   prepare, prosecute, or assist in the preparation or prosecution of any patent
17   application pertaining to the field of griddles. Notwithstanding the foregoing,
18   nothing in this paragraph shall prevent any attorney representing a party, or any
19   person associated with a party who has accessed the other party’s technical
20   Protected Material, from participating in any post-grant patent proceeding (e.g.
21   reexamination, inter partes review, post-grant review, or the transitional program for
22   covered business method patents) that is instituted or sought to be instituted
23   challenging the validity of any patent-in-suit, any patents within the same family as
24   a patent-in-suit, or any patents to which a patent-in-suit claims priority; however,
25   said attorney or person may not assist in drafting, moving to amend, amending, or
26   proposing for substitution to the PTO patent claims in said post grant proceeding(s).
27   //
28
                                                 14
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   XVI. FINAL DISPOSITION
 2         A.     After the final disposition of this Action, as defined in Section V,
 3   within sixty (60) days of a written request by the Designating Party, each Receiving
 4   Party must either return all Protected Material to the Producing Party or destroy
 5   such material. As used in this subdivision, “all Protected Material” includes all
 6   copies, abstracts, compilations, summaries, and any other format reproducing or
 7   capturing any of the Protected Material. Whether the Protected Material is returned
 8   or destroyed, the Receiving Party must submit a written certification to the
 9   Producing Party (and, if not the same person or entity, to the Designating Party) by
10   the 60 day deadline that (1) identifies (by category, where appropriate) all the
11   Protected Material that was returned or destroyed and (2) affirms that the Receiving
12   Party has not retained any copies, abstracts, compilations, summaries or any other
13   format reproducing or capturing any of the Protected Material. Notwithstanding this
14   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
15   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
16   deposition and trial exhibits, expert reports, attorney work product, and consultant
17   and expert work product, even if such materials contain Protected Material. Any
18   such archival copies that contain or constitute Protected Material remain subject to
19   this Protective Order as set forth in Section V.
20         B.     Any violation of this Order may be punished by any and all appropriate
21   measures including, without limitation, contempt proceedings and/or monetary
22   sanctions.
23
24         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25
26   Dated:       3/4/2020
27                                           ALEXANDER F. MacKINNON
                                             United States Magistrate Judge
28
                                                15
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4            I,                               [print or type full name], of
 5                   [print or type full address], declare under penalty of perjury that I have
 6   read in its entirety and understand the Stipulated Protective Order that was issued by
 7   the United States District Court for the Central District of California on [DATE] in
 8   the case of                               [insert formal name of the case and the
 9   number and initials assigned to it by the Court]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint                                [print or type
19   full name] of                                     [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23
24   Date:
25   City and State where sworn and signed:
26   Printed Name:
27   Signature:
28
                                                  16
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
